1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 WILLIAM DAVID KIMBRELL,

 8          Petitioner-Appellant,

 9 v.                                                                           NO. 30,680

10 LORRAINE KIMBRELL,

11          Respondent-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
13 Barbara Vigil, District Judge

14 Gary W. Boyle
15 Santa Fe, NM

16 for Appellant

17 Sutin, Thayer & Browne, PC
18 Michael J. Golden
19 Santa Fe, NM

20 for Appellee


21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4       DISMISSED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 CYNTHIA A. FRY, Judge




                                           2